Case 1:20-cv-23631-AMC Document 32 Entered on FLSD Docket 01/15/2021 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

   PRISCILA ELEN DE SOUZA LIMA, as Personal
   Representative of the Estate of AILTON CESAR
   JUNIOR ALVES DA SILVA, deceased,                   Civil Action No.:1:20-cv-23631-AMC

   BÁRBARA CALAZANS MONTEIRO, as
   Personal Representative of the Estate of ANANIAS
   ALOI CASTRO MONTEIRO, deceased,

   GIRLENE CAMPINHO AZEVEDO
   DOMINGUES, as Personal Representative of the
   Estate of BRUNO RANGEL DOMINGUES,
   deceased,

   ARIADINY PATRICYA WEBER, as Personal
   Representative of the Estate of EMERSON FABIO
   DIDOMENICO, deceased,

   PATRÍCIA LUANA GROZA DA SILVA
   GIMENEZ, as Personal Representative of the
   Estate of GUILHERME GIMENEZ DE SOUZA,
   deceased,

   VALDÉCIA BORGES DE MORAIS PAIVA, as
   Personal Representative of the Estate of JOSE
   GILDEIXON CLEMENTE DE PAIVA, deceased,

   AQUINOAN DE SOUSA CARVALHO, as
   Personal Representative of the Estate of LUCAS
   GOMES DA SILVA, deceased,

   HÉLIO HERMITO ZAMPIER NETO,

   ULRIKE OHLWEILER, as Personal
   Representative of the Estate of ANDERSON
   RODRIGUES PAIXAO DE ARAUJO, deceased,

   DAIELLI FAUSTINO KEMITC DA SILVA, as
   Personal Representative of the Estate of
   MATHEUS BITENCOURT DA SILVA, deceased,

   GRAZIELE DE AQUINO ALVES VIEIRA, as
   Personal Representative of the Estate of TIAGO
   DA ROCHA VIEIRA ALVES, deceased,
Case 1:20-cv-23631-AMC Document 32 Entered on FLSD Docket 01/15/2021 Page 2 of 5




   JAKSON RAGNAR FOLLMANN,

   SUELLEN NERY DOS SANTOS, as Personal
   Representative of the Estate of MARCELO
   AUGUSTO MATHIAS DA SILVA, deceased,

   ROSÂNGELA MARIA DOS SANTOS SILVA
   LOUREIRO, as Personal Representative of the
   Estate of CLEBER SANTANA LOUREIRO,
   deceased,

   SUSANA RIBAS PEREIRA DE JESUS, as
   Personal Representative of the Estate of WILLIAN
   THIEGO DE JESUS, deceased,

   ALINE PENTEADO PEREIRA MACHADO, as
   Personal Representative of the Estate of FILIPE
   JOSE MACHADO, deceased,

   VENELANDA DUMKE, as Personal
   Representative of the Estate of ANDERSON
   ROBERTO MARTINS, deceased,

   LETÍCIA DOS ANJOS GABRIEL, as Personal
   Representative of the Estate of MARCOS DANILO
   PADILHA, deceased,

   PAULINHO GOBBATO, as Personal
   Representative of the Estate of RAFAEL CORREA
   GOBBATO, deceased,

   LUIZ MAURO GROHS, as Personal
   Representative of the Estate of LUIZ FELIPE
   GROHS, deceased,

   JUSSARA ERISCO, as Personal Representative
   of Estate of RAFAEL VALMORBIDA, deceased

   GRACIELA MISSEL, as Personal Representative
   of the Estate of MARCIO BESTENE KOURY,
   deceased,

   ILKA APARECIDA LABES PEIXOTO, as
   Personal Representative of the Estate of DELFIM
   PADUA PEIXOTO, deceased,



                                                 2
Case 1:20-cv-23631-AMC Document 32 Entered on FLSD Docket 01/15/2021 Page 3 of 5




   SANDRA JACQUELINE MADRID LUCAS
   CASTILLO, as Personal Representative of the
   Estate of ANDERSON DONIZETI LUCAS,
   deceased,

   DICLEIA JOHANN DE JESUS, as Personal
   Representative of the Estate of SERGIO LUIZ
   FERREIRA DE JESUS, deceased,

   AMANDA DOS SANTOS MACHADO, as
   Personal Representative of the Estate of DENER
   ASSUNCAO BRAZ, deceased,

   ALAN RUSCHEL,

   ANA CLAUDIA SEVERO, as Personal
   Representative of the Estate of EDUARDO LUIS
   PREUSS, deceased,

   FABIENNE BELLE, as Personal Representative of
   the Estate of LUIS CESAR MARTINS CUNHA,
   deceased,

   EZIQUIELA CALDERON GALIOTTO, as
   Personal Representative of the Estate of GELSON
   GALIOTTO, deceased,

   CRISTIANI VICENTINI, as Personal
   Representative of the Estate of RENAN CARLOS
   AGNOLIN, deceased,

   FERNANDA AMORIM DE ABREU, as Personal
   Representative of the Estate of ARTHUR
   BRASILIANO MAIA, deceased,

   MAURI ANTONIO DA SILVA, as Personal
   Representative of the Estate of BRUNO MAURI
   DA SILVA, deceased,

   ADRIANA DE OLIVEIRA SAROLI, as Personal
   Representative of the Estate of LUIZ CARLOS
   SAROLI, deceased,

   SUELI SALETE DE CASTRO, as Personal
   Representative of the Estate of EDUARDO DE



                                                 3
Case 1:20-cv-23631-AMC Document 32 Entered on FLSD Docket 01/15/2021 Page 4 of 5




   CASTRO, deceased,

   XIMENA SUAREZ OTTERBURG,
   RAQUEL DONAIDE CORONEL BENAGAS, as
   Personal Representative of the Estate of
   GUSTAVO FELICIANO ENCINA NUNEZ,
   deceased,

   ELIZETH ANDREINA SANDOBAL
   GONZALEZ, as Personal Representative of the
   Estate of ANGEL EDUARDO LUGO UGAS,
   deceased,

   OVIEDO VON BORRIES CABALLERO, as
   Personal Representative of the Estate of SISY
   GABRIELA ARIAS PARAVICINY, deceased,

   EDWIN TUMIRI CHOQUE,

   PAMELA JUSTINIANO PEDRAZA as Personal
   Representative of the Estate of ROMMEL DAVID
   VACAFLORES TERRAZAS, deceased,

   FLORA TARQUI AVILA as Personal
   Representative of the Estate of ALEX RICHARD
   QUISPE GARCIA, deceased,

   LUCAS CASAGRANDE DAL BELLO as
   Personal Representative of the Estate of MAURO
   LUIZ DAL BELLO, deceased,

         Plaintiffs,

   v.

   LINEA AEREA MERIDA INTERNACIONAL DE
   AVIACION d/b/a LAMIA CORPORATION
   S.R.L., a foreign corporation, KITE AIR
   CORPORATION LTD., a foreign corporation,
   MARCO ANTONIO ROCHA VENEGAS,
   RICARDO ALBERTO ALBACETE VIDAL,

         Defendants.




                                               4
Case 1:20-cv-23631-AMC Document 32 Entered on FLSD Docket 01/15/2021 Page 5 of 5




                                  NOTICE OF COMPLIANCE

         Pursuant to this Court’s Order of January 4, 2021 [DE 29], Plaintiffs give notice to the

  Court that the parties have exchanged Initial Disclosures on January 15, 2021.



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 15th day of January, 2021 a true and correct copy of this

  document was electronically filed with the Clerk of the Court using CM/ECF on Counsel of record

  for Defendants, J. Trumon Phillips, DLA Piper, LLP, 3111 W. Dr. Martin Luther King Jr., Blvd.,

  Suite 300, Tampa, FL 33607, trumon.phillips@dlapiper.com; Aidan M. McCormack, DLA Piper

  LLP,    1251    Avenue    of    the   Americas,     27th   Floor,   New    York,   NY    10020,

  aidan.mccormack@dlapiper.com.

                                              Respectfully submitted,


                                              PODHURST ORSECK, P.A.

                                              /s/ Kristina M. Infante
                                              Steven C. Marks
                                              Fla. Bar No. 516414
                                              Email: smarks@podhurst.com
                                              Kristina M. Infante
                                              Fla. Bar No. 112557
                                              Email: kinfante@podhurst.com
                                              One S.E. 3rd Avenue, Suite 2300
                                              Miami, FL 33131
                                              Phone: (305) 358-2800 / Fax (305) 358-2382




                                                  5
